Citation Nr: 0427174	
Decision Date: 09/30/04    Archive Date: 10/06/04	

DOCKET NO.  03-28 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-traumatic stress disorder PTSD.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The appellant and [redacted]




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1964 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
VARO in Boston, Massachusetts, which confirmed and continued 
a 10 percent disability rating for the veteran's PTSD.  A 
review of the record shows that service connection is not in 
effect for any other disability.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claim has been developed and obtained.

2.  The competent and probative medical evidence of record 
establishes that the symptomatology associated with the 
veteran's PTSD causes such serious impairment in the 
veteran's social, industrial, and family capacities such that 
he is unable to obtain or maintain any form of gainful 
employment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative essentially maintain that 
his PTSD is not properly evaluated.  Indeed, they assert that 
it is so disabling that the veteran is precluded from gainful 
employment because of the severity of his PTSD.

Initially, the Board must address the notice and duty to 
assist requirements of VA as set out in the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  VA must notify a claimant 
of information and evidence to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was informed 
of the VCAA by communications dated in August and October 
2002.  In the latter communication he was told that he was to 
report for a VA examination when notified.  He was also told 
of the need to provide any additional information or evidence 
that he wanted VA to obtain for him.  Additionally, he was 
informed that he could provide the records himself.  At the 
hearing before the undersigned in May 2004, the veteran 
testified that he was in receipt of Social Security 
disability benefits and had been for some time.  These 
records have not been associated with the claims folder, but 
in light of the Board's favorable determination, the Board 
believes no further notification or assistance to the veteran 
regarding development of evidence is required.  As noted 
above, the veteran had the opportunity to present testimony 
on his own behalf at the hearing before the undersigned at 
the Boston RO in May 2004.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  VA 
regulations require that in evaluating a given disability, 
that disability must be viewed in relation to its whole 
recorded history.  See 38 C.F.R. §§ 4.1, 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In assessing the severity of PTSD, the impact of the disorder 
on the veteran's ability to interact in both a social and 
industrial level, as confirmed by the current clinical 
findings, is considered.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  Gross impairment 
of thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is for assignment for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent evaluation is provided when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks or during periods of significant 
stress, or; symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, Code 9411.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of any worded symptoms 
recited for particular ratings.  Id.

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id. at 442.

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.120 is not restricted to 
symptoms provided in that diagnostic code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994 4th edition (DSM-IV).  Id. at 443.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning in a hypothetical continuum of mental health 
"illness."  Carpenter v. Brown, 8 Vet. App. 240, 424 (1995).

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Scores ranging from 31 to 40, reflect some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relevant equipoise; with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in the case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of a doubt to the claimant.  38 U.S.C.A. § 5107 (West 
2002).

In the instant case, the veteran and his representative 
essentially argue that his service-connected PTSD is far more 
disabling than reflected by the 10 percent rating currently 
in effect.  The undersigned agrees.  The evidentiary record 
clearly shows that the veteran has been out of the labor 
market for a number of years and lives in a group home with 
other veterans.  A social worker from the VA Medical Center 
in Bedford, Massachusetts, gave testimony at the May 2004 
hearing on the veteran's behalf.  He indicated that the 
veteran had resided at a group home since September 2001.  He 
described the facility as providing a number of activities 
and helping keep a structured environment for the veteran 
(transcript, page 3).  The record contains a substantial 
number of VA psychiatric treatment reports covering several 
years' duration with the clinical team members essentially 
describing the psychiatric impairment attributable to the 
veteran's PTSD as severe in nature and in need of continuing 
treatment.  The records include a report of VA 
hospitalization of the veteran from June to July 2002 for 
gradual decompensation of an acute bipolar disorder.  The 
veteran was described as noncompliant because of a lack of 
motivation and sleeping while at the community care clinic.  
Otherwise, he was described as quiet and cooperative.  He was 
given a GAF score of 32.  His Axis I diagnoses were bipolar I 
disorder and PTSD.  It was indicated his GAF score on 
admission was 25, while the GAF score at the time of 
discharge was 42.

A monthly note regarding a number of visits in July 2002 
indicate    that since his return to the community care 
clinic in mid-July 2002, the veteran had displayed a lack of 
motivation.  He complained that he felt tired much of the 
time and he spent most of his time sleeping.  He was given a 
GAF score of 32.  It was indicated that he was not a 
behavioral problem at the community care clinic, but he was 
described as having low energy and motivation.  However, this 
was reported as probably being relating to the change in his 
medication.

Additional medical records include a monthly note pertaining 
to various visits through the course of October 2002.  It was 
stated there had been no change in the veteran's behavior.  
He was still unmotivated, but again it was noted he was on a 
number of medications that caused drowsiness.  The veteran's 
GAF score was listed as 33.  He was described as still 
noncompliant.  It was believed that while he was 
noncompliant, he was better off at the community care clinic, 
than staying at the group home during the day.

A similar description was provided with regard to the 
veteran's various visits to the community care clinic in 
December 2002.  It was reported there had been no change in 
his behavior when compared with the visits in November 2002.  
The veteran had not worked in the workshop and indicated to 
the mental health professional he had no interest in working 
at the present time.  Attendance at groups was described as 
remaining sporadic.  There had been no reports of 
inappropriate or destructive behavior from the group home 
where he resided.  The GAF score was given as 33.

At the hearing before the undersigned in May 2004, the 
veteran had difficulty expressing himself (transcript, 
page 5).  The social worker stated that in his opinion it was 
fair to say the veteran was living in an "extremely sheltered 
and directed environment."  (Transcript, page 7.)  The social 
worker indicated that the veteran's medication was supervised 
so that it was given at certain times and he described the 
home as providing a "very structured environment."  
(Transcript, page 7.)  He noted that one time the veteran was 
living by himself and was not taking his medication on a 
regular basis and was having a lot of difficulty in the 
community.  (Transcript, page 7.)  The social worker opined 
that the veteran needed a very structured environment in 
order to prevent a rapid deterioration in his mental health 
status.  (Transcript, page 8).

In view of the foregoing, after resolving all doubt in the 
veteran's favor, the Board finds that the impairment 
attributable to the veteran's psychiatric symptomatology 
provides a reasonable basis for the assignment of a 
100 percent disability rating under Diagnostic Code 9411.  
While the veteran's psychiatric impairment does not precisely 
mirror the symptoms set out in the Rating Schedule, the Board 
believes that it is reasonable to find that the PTSD has 
resulted in total social and occupational impairment.  As 
noted above, a social worker familiar with the veteran's case 
testified on his behalf at the hearing before the undersigned 
in May 2004 and opined that the veteran was living in an 
extremely sheltered and directed environment because of his 
psychiatric impairment.  The social worker feared that should 
the veteran be sent into the community by himself, he would 
likely experience rapid deterioration.

The Board notes that with a grant of a total schedular 
disability rating for the veteran's PTSD, there is no 
controversy as to the assignment of a total rating based on 
individual unemployability due to the severity of the PTSD.  
A claim for a total disability rating based on 
unemployability pursuant to the provisions of 38 C.F.R. 
§ 4.16(a) (2003) need not be considered when a schedular 
100 percent rating is already in effect for a service-
connected disability.  There is no need, and/or authority, to 
otherwise rate the veteran totally disabled on any other 
basis.  See VAOPGC Prec. 6-99.  No greater benefit could be 
provided.


ORDER

Entitlement to a disability rating of 100 percent for PTSD is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



